Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D20-492
                       Lower Tribunal No. 14-14299
                          ________________


                             Delia Hernandez,
                                 Appellant,

                                     vs.

                         Badcock Furniture Inc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.


     The Monfiston Firm, and Daniel Monfiston, for appellant.

    McFarlane, Dolan & Prince, and Joseph Clancy and William J.
McFarlane, III (Coral Springs), for appellee.


Before EMAS, C.J., and FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate

court can not properly resolve the underlying factual issues so as to conclude

that the trial court’s judgment is not supported by the evidence or by an

alternative theory.”).




                                      2